Title: DeWitt Clinton to Thomas Jefferson, 6 April 1815
From: Clinton, DeWitt
To: Jefferson, Thomas


          Dear Sir  New York 6 April 1815
          Knowing the deep interest you take in the promotion of useful knowledge, I enclose a circular letter and Report of our Literary & Philosophical Society, formed and distributed in order to obtain an accurate statistical account of this State. Similar attempts, if crowned with success, in other places, would greatly tend to advance the prosperity of our Country.
          Under an impression that you will not consider it improper in me to propose you as an honorary member of that Society, I shall take the liberty of doing it at their next meeting: It will, I am persuaded, be received by all the members with the highest satisfaction.
          It will be often in my power to transmit to you new publications without the least inconvenience to myself and which I should do with pleasure, but I am not certain whether your priveleges at the post-office extend to cases of this Nature
          With great respect I am Your most Obedt servtDeWitt Clinton
        